DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “gradually” in claims 2-4 is a relative term which renders the claim indefinite. The term “gradually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, “gradually” may be 0.1 mol% per 1 µm or 2 mol% per 1 µm. For the purposes of examination, “gradually” will be interpreted based on one skill in the art based on the common definition with no large changes.


Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claim 1 recites the first positive electrode active material is two times larger (i.e., exactly two times larger) than the that of the second positive electrode active material. Instant claim 9 broadens the range where the first particle may be larger up to 5 times.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 8-12, 14, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (US 2015/0340686).
Regarding claims 1, 9, 14, and 15, Sun discloses a cathode active material for a lithium secondary battery comprising:
a mixture of a particle P1 with a diameter D1 and a particle P2 with a diameter D2;
any one of particle P1 and particle P2 may have a core portion represented by chemical formula 1 and a surface portion represented by chemical formula 2 (para 0006); and
at least one particle of the mixture of the particles is provided to have a gradient in internal concentration (abstract).
More specifically, in preparation Example 2, a cathode active material Mn is fixed at 25%, and Co and Ni have concentration gradient (first positive electrode active material) is prepared (para 0044). The core portion is in a mole ratio of 75:00:25, respectively, and the surface portion 55:20:25 (para 0044), which is a concentration difference of 1.5 mol% or more between the center and the surface of the particle. In Table 4, the particle diameter is 12 µm (Embodiment 16). The second particle diameter is 6 µm, which is exactly two times smaller than the first particle.
Regarding claim 2, Sun discloses the mixing ratio therebetween was gradually changed (para 0044).
Regarding claim 3, Sun discloses the concentration of Ni is gradually decreased from the core to the surface (para 0044).
Regarding claim 4, Sun discloses the concentration of Co is gradually increased from the core to the surface (para 0044).
Regarding claim 8, Sun discloses first and second electrode active materials are different compositions (Tables 1, 2, and 4).
Regarding claim 10, Sun discloses the first particle diameter is 12 µm (Table 4, Embodiment 16).
Regarding claim 11, Sun discloses the second particle diameter is 6 µm (Table 4, Embodiment 16).
Regarding claim 12, Sun discloses the weight ratio is 90:10 (Table 4, Embodiment 16).
Regarding claim 17, Sun discloses particles without a gradient (para 0048).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2015/0340686).
Regarding claim 5, Sun teaches M1x1 and M1x2 may be Ni and 0 ≤ x1 ≤ 1 and 0 ≤ x2 ≤ 1 (para 0006), which overlaps Applicant’s claimed range of 60 mol% or more. Expressly, Sun teaches 54 mol% in Example 1 (para 0041), however, can be higher based on the above teaches and also expressly teach 60 mol% in Example 6 (para 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited nickel concentration because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claim 6, Sun teaches M1, M2, and M3 may be selected from Ni, Co, and Mn and M4 may be Al (para 0007).
It would have been obvious to one of ordinary skill in the art before the effective filing date to selected the Ni, Co, Mn, and Al from the list of elements recited by Sun.
Regarding claim 7, Sun teaches chemical formula 1 Lia1M1x1M2y1M3z1M4wO2+δ and chemical formula 2 Lia2M1x2M22M3z2M4wO2+δ with values that overlap Applicant’s claimed formula (para 0006-0007). See MPEP 2144.05.
	Regarding claims 18-20, Sun teaches a metal concentration rate change of 0.05 mol% to 5 mol% per 0.1 µm (para 0026), which overlaps Applicant’s claimed range of 0.1 mol% to 5 mol% per 1 µm. See MPEP 2144.05.
Claims 1-4, 7-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2018/0145313).
Regarding claims 1 and 9-11, Hwang teaches a lithium battery comprising:
a first cathode active material particle;
a second cathode active material particle; and
the first cathode active material particle includes a continuous gradient in at least one region between a central portion and a surface portion (abstract).
More specifically, the first cathode active material particle may be represented by chemical formula 1 where M1, M2, and M3 may be Ni, Mn, and Co, respectively (para 0062-0064). The second cathode active material particle may be represented by chemical formula 2 where M1’, M2’, and M3’ may be Ni, Mn, and Co, respectively (para 0083-0086). The first cathode active material particle diameter is 10 µm (center to surface is 5 µm, para 0152). The closest express example is wherein the second cathode active material particle diameter is half of 10 µm is 4.5 µm (Table 3); however, the average diameter of the second cathode active material particle may range from 3-15 µm (para 0031), where a diameter of 5 µm makes the first cathode active material particle diameter two times larger than the second cathode active material particle. The concentration difference for Ni in the first cathode active material particle is 3.2 mol% (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited particle diameter where the second cathode active material particle diameter is half the size of the first cathode active material particle because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claims 2 and 3, Hwang teaches a gradual concentration change from center to surface of the first cathode active material particle for nickel (Table 1).
Regarding claim 4, Hwang teaches Mn increases from center to surface (Table 1).
Regarding claim 7, Hwang teaches chemical formulae 1 and 2 (para 0062-0063; para 0083-0085), which overlap Applicant’s claimed values for the formula.
Regarding claim 8, Hwang teaches the first cathode active material particle and the second cathode active material particle (para 0084) are different (Table 1; para 0085).
Regarding claim 12, Hwang teaches a blending ratio of 9:1 to 1:9 (Table 3).
Regarding claim 14, Hwang teaches a cathode 130 (para 0101).
Regarding claim 15, Hwang teaches a lithium secondary battery (para 0131).
Regarding claim 16, Hwang teaches a difference of 3.2 mol% for Ni and Mn, which is significantly close to 3 mol%. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited concentration difference because a prima facie case of obviousness exists in the case where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 17, Hwang teaches the second cathode active material particle includes a constant concentration composition (abstract).
Regarding claims 18-20, Hwang teaches a 3.2 mol% difference for Ni and Mn across 4.8 µm (Table 1; para 0126), which results in 0.667 mol% per 1 µm.
Claims 1 and 5-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nam et al. (US 2019/0341598).
Regarding claims 1, 8, 10, 11, 14, and 15, Nam teaches positive electrode active material and a lithium secondary battery comprising:
a first positive active material and a second positive active material consisting of a lithium composite metal oxide (para 0114) including Ni, Co, and Mn (Fig. 7);
the particles are bimodal (para 0103; Fig. 2a-2c); and 
a first positive active material has a concentration gradient of at least one of Ni, Co, and Mn of 1.5 mol% or more between a core and a surface (Fig. 7).
More specifically, “larger” particles with chemical formula 4 may be viewed as the first positive active material and the “smaller” particles with chemical formula 4 may be viewed as the second positive active material. The large particles have a D50 particle size of 10 to 30 µm, more specifically 10 to 18 µm and the small particles have a D50 of 1 to 6 µm (para 0106). Values of 5 and 6 µm are exactly half the size of large particle sizes 10 and 12 µm, respectively. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have first and second particles sizes twice the size because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claim 5, Nam teaches the first particles with a Ni content of greater than 60 mol% (Fig. 7).
Regarding claim 6, Nam teaches the second particles contain Ni, Co, Mn, and Al (para 0223).
Regarding claim 7, Nam teaches chemical formula 4 (para 0114).
Regarding claim 9, Nam teaches small particle less than 10 µm make up about 20% and the larger particles make up the balance (Fig. 2a-2c), which overlaps Applicant’s claimed range of 5:1 to 2:1. See MPEP 2144.05.
Regarding claim 12, Nam teaches a weight ratio of large particles to small particles may be in a range of 50:50 to 90:10 (para107). See MPEP 2144.05.
Regarding claim 13, Nam teaches a coating layer including boron, for example, lithium borate (para 0126).
Regarding claim 16, Nam teaches a Mn gradient of about 2 at.% to about 4 at.% (Fig. 7), which overlaps Applicant’s claimed range of 1.5 mol% to 3 mol%. See MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLOS BARCENA/Primary Examiner, Art Unit 1723